Citation Nr: 0114966	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  00-21 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for left ear shrapnel 
wound.

3.  Entitlement to a compensable evaluation for residuals of 
shell fragment wound of the right thigh.

4.  Entitlement to a 10 percent evaluation for multiple 
noncompensable service-connected disabilities pursuant to 38 
C.F.R. § 3.324 (2000).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claims for 
entitlement to service connection for PTSD and left ear 
shrapnel wound, as well as entitlement to a 10 percent 
evaluation based on multiple, noncompensable service-
connected disabilities, and granted service connection for a 
healed shell fragment wound of the right thigh assigning a 
noncompensable evaluation effective June 11, 1985.


REMAND

The Board notes that, during the pendency of the veteran's 
appeal but after the case was forwarded to the Board, the 
President signed the "Veterans Claims Assistance Act of 
2000," Pub. L. No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (VCAA), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  This liberalizing legislation is applicable to 
the veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

Two issues before the Board involve a claim for entitlement 
to service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  

For PTSD claims, service connection requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).

In this case, the evidence clearly indicates that the veteran 
did engage in combat.  His medals and decorations include the 
Combat Infantry Badge as well as the Purple Heart.  Thus, the 
determinative issue is whether the veteran has a diagnosis of 
PTSD due to his in-service stressors.  Service and post-
service medical records show no diagnosis of PTSD.  However, 
the provisions of the VCAA require that the veteran be 
afforded an examination, since the VCAA mandates that VA 
shall provide a medical examination or obtain a medical 
opinion when necessary to decide the claim.  The Act provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including providing an 
examination, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  In view of 
the veteran's combat history, the Board believes that the 
VA's duty in this instance includes scheduling the veteran 
for a VA examination for PTSD.  

Additionally, evidence of record indicates that the veteran 
was wounded by shrapnel from an enemy shell in April 1945.  
The veteran contends that he sustained a shrapnel wound to 
his left ear.  There has been no examination in relation to 
this claim.  Considering the veteran's history of combat, the 
Board believes that an examination should be scheduled to 
evaluate the veteran's claim of service connection for 
shrapnel wound of the left ear since the VCAA mandates that 
VA shall provide a medical examination or obtain a medical 
opinion when necessary to decide the claim unless there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.

The veteran also claims that his residuals of shell fragment 
wound of the right thigh are more than 0 percent disabling.  
The claim is an original claim placed in appellate status by 
a notice of disagreement taking exception with the initial 
rating assigned by the RO after a grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 127 
(1999).  Accordingly, consideration must be given to the 
possibility of staged ratings during the entire time period 
covered by the appeal.  The veteran also contends that he is 
entitled to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities.  There has 
been no VA examination since June 1985, which addressed the 
shell fragment wounds to the right thigh.  Examination is 
required to address the claim for an increased rating on this 
issue and to establish current manifestations of the 
disability.

Resolution of the veteran's claim for a 10 percent evaluation 
based upon multiple, noncompensable, service connected 
disabilities is dependent upon the other issues that are the 
subject of this remand.  Therefore, the evidentiary 
development described above is also a prerequisite to 
consideration of the veteran's claim for a 10 percent 
evaluation pursuant to 38 C.F.R. § 3.324.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should have the veteran 
identify all VA or non-VA medical 
providers who examined or treated him for 
disabilities at issue; the RO should then 
obtain copies of the related medical 
records.  All medical records not already 
of record should then be associated with 
the claims file.  38 C.F.R. § 3.159.

2.  The RO should afford the veteran an 
examination to determine whether the 
veteran has PTSD and if so, whether it is 
etiologically related to service-related 
stressors, namely his combat experiences.  
An examination should also be scheduled 
to evaluate the left ear and to determine 
the manifestations of his service-
connected shell fragment wound of the 
right thigh.  The examiner should 
determine the nature and etiology of any 
left ear scars which may be present, and 
whether those scars are consistent with 
shrapnel wounds.  In addition, the 
physician is requested to list any other 
existing residuals of shrapnel wounds of 
the left ear.  Since it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. § 
4.1 (2000), copies of all pertinent 
medical records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claims 
can be granted.  If the claims remain 
denied, the RO should furnish the veteran 
and his representative with an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purpose of this remand is to assist the veteran with the 
development of evidence in connection with his claim.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	NANCY RIPPEL
	Acting Member, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



